Citation Nr: 1500783	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-24 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected hypertension.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

4.  Entitlement to an initial disability rating in excess of 20 percent prior March 9, 2010, and in excess of 10 percent thereafter for degenerative disc disease of the cervical spine.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing held in Washington, D.C.  A transcript of that hearing has been associated with the record.  At the time of the hearing, he submitted additional evidence with a waiver agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence. 

The issues of entitlement to service connection for degenerative disc disease of the lumbar spine and entitlement to an increased rating for degenerative disc disease of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  At the June 2013 Board hearing, prior to the promulgation of a decision on such issue, the Veteran stated on the record that he wished to withdraw from appeal his claim of entitlement to an initial compensable rating for hypertension.

2.  Resolving all doubt in favor of the Veteran, GERD had its onset during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to an initial compensable rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  GERD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At his June 2013 Board hearing, prior to the promulgation of a decision on such issue, the Veteran indicated that he wished to withdraw from appeal his claim of entitlement to an initial compensable rating for hypertension.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to such issue.  Therefore, the Board does not have jurisdiction to review it and it must be dismissed.

II.  Service Connection Claim

As the Board's decision to grant the claim for service connection for GERD herein is completely favorable, no further action with respect to such claim is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As GERD is not considered a chronic disease per VA regulations, presumptive service connection for such disorder, to include on the basis of continuity of symptomatology, is not warranted.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board first notes that the Veteran's February 1971 entrance examination is negative for GERD or any history of gastrointestinal disorders.  The Veteran's service treatment records (STRs) reflect that he was diagnosed with GERD during service and was treated for complaints of such disorder on multiple occasions throughout his 23 years in service.  For instance, treatment records dated in January 1983, October 1993, February 1994, and October 1994 indicate that the Veteran had a diagnosis of GERD.

The Board acknowledges that a March 2010 VA examiner opined that the Veteran's GERD was not related to service.  The examiner stated that the Veteran was diagnosed with gastritis in service and it is less likely as not that this is the same diagnosis as GERD.  However, as noted above, the Veteran's STRs show that he was, in fact, diagnosed with GERD during service.  Therefore, the Board affords the March 2010 VA examiner's opinion no probative value as it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993)

During his June 2013 Board hearing, the Veteran testified that he has experienced problems with GERD since service.  In light of the foregoing, the Board finds that the Veteran has competently and credibly reported that his GERD problems began during his military service and have existed to the present time.  As indicated previously, the Veteran is competent to testify to factual matters of which he has first-hand knowledge.  Specifically, he is competent to report when his GERD problems began and the continuity of such symptomatology.  See 38 C.F.R. 
§ 3.159(a)(2); Washington, supra; Layno, supra.  

Therefore, the Board resolves all doubt in his favor and finds that the Veteran's GERD had its onset during military service.  Therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

The appeal with respect to the Veteran's claim for an initial compensable rating for hypertension is dismissed.

Service connection for GERD is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for degenerative disc disease of the lumbar spine so that he is afforded every possible consideration.  38 U.S.C.A § 5103A (West 2014) 38 C F R § 3 159 (2014).

The Veteran contends that he suffers from degenerative disc disease of the lumbar spine as a result of an in-service back injury.  Service treatment records confirm that the Veteran injured his lower back while carrying a large floor buffer during service in February 1993.

The Veteran was afforded a VA examination in March 2010.  The examiner concluded that the Veteran's degenerative disc disease is less likely as not caused by or related to his in-service injury.  The examiner's rationale was that "the Veteran was treated for muscle spasm in service and the degenerative process involves the disk and vertebral bodies, the one is not the cause of the other." 

The Board finds that the March 2010 VA opinion is inadequate to decide the claim as it appears the examiner did not consider the Veteran's complete service treatment records.  In this regard, the Veteran's service treatment records reveal disc abnormalities during service.  For instance, a March 1993 treatment record shows that the Veteran had "persistent back pain [secondary] to disc."  A January 1994 medical evaluation board summary indicates that the Veteran had recent low back pain secondary to disc derangement.

In view of the foregoing, an addendum opinion should be obtained in order to determine whether it is at least as likely as not that the Veteran's current degenerative disc disease of the lumbar spine is related to his active service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

On remand, to ensure that all due process met and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the Pensacola VA Medical Center (VAMC) dated to March 2010; however, more recent records may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since March 2010.  The AOJ must follow the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

Finally, the Board notes that review of the Veteran's paperless, electronic Veterans Benefits Management System (VBMS) file reveals that, in August 2012, the Veteran filed a notice of disagreement with respect to a July 2012 rating decision which granted service connection for degenerative disc disease of the cervical spine and assigned an initial rating of 20 percent prior to March 9, 2010, and 10 percent thereafter.  However, the AOJ has not yet issued an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC with respect to the issue of an increased initial rating for degenerative disc disease of the cervical spine, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on that issue.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected, within 60 days of the issuance of the SOC.

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since March 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, to include private medical records.
 
4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, return the record, to include a copy of this remand, to the VA examiner who conducted the March 2010 examination.  The examiner should note in the addendum opinion that the record has been reviewed.  If the March 2010 examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner is requested to provide an opinion as to whether it is at least as least as likely as not (i.e., a 50 percent probability or greater) that any current low back disorder is related to the Veteran's military service, to include his documented January 1993 injury.

In offering any opinion, the examiner must consider the full record, to include the Veteran's statements regarding the incurrence of his back disorder and the continuity of symptomatology.  The examiner also must address the above-noted service treatment records dated in March 1993 and January 1994 indicating that the Veteran had a diagnosis of "disc derangement."  The rationale for any opinions offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


